Citation Nr: 0114311	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-20 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for generalized body 
aches as a chronic disability resulting from an undiagnosed 
illness.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for generalized joint 
pain as a chronic disability resulting from an undiagnosed 
illness.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for fatigue as a 
chronic disability resulting from an undiagnosed illness.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for numbness of both 
arms as a chronic disability resulting from an undiagnosed 
illness.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from August 1986 to November 
1992.  The veteran's Department of Defense Form 14 reflects 
that he twice received the Southwest Asia Service Medal, as 
well as the Kuwait Liberation Medal.  It is additionally 
noted therein that he participated in Operation Desert 
Shield/Storm.  A notation from a Marine Service Records 
Center from May 1997 shows that the veteran served in 
Southwest Asia during the period from October 1990 to June 
1991.

By rating decision in June 1997, service connection for 
generalized body aches, generalized painful joints, extreme 
fatigue, and numbness of both arms as chronic disabilities 
resulting from an undiagnosed illness was denied as the 
claims therefor were not found to be not well grounded.  
Notice to the veteran of the denials occurred in that same 
month.  By rating action of September 1998, pursuant to the 
veteran's claim to reopen in July 1998, the Pittsburgh, 
Pennsylvania Regional Office (RO) determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for generalized body aches, 
generalized painful joints, extreme fatigue, and numbness of 
both arms as chronic disabilities resulting from an 
undiagnosed illness.  There was notice to the veteran of this 
rating action in October 1998.  A Notice of Disagreement was 
filed in December 1998.  In March 1999, the veteran requested 
that his Notice of Disagreement be withdrawn and that he be 
rescheduled for an examination.  

A VA examination was thereafter scheduled for the veteran, 
for which he failed to report.  In January 2000, the RO 
determined that new and material evidence to reopen the claim 
for service connection for generalized body aches, 
generalized painful joints, extreme fatigue, and numbness of 
both arms as chronic disabilities resulting from an 
undiagnosed illness had not been submitted.  It also found 
that the claims were not well grounded.  A Notice of 
Disagreement as to the January 2000 rating action was filed 
in April 2000 and a Statement of the Case was issued in April 
2000.  A substantive appeal was filed in September 2000, with 
no hearing being requested therein.


REMAND

It is noteworthy that a significant change in the law that 
was effectuated during the pendency of this appeal.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined and expanded the 
obligations of VA with respect to the duty to assist, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
denial on the basis of the absence of a well-grounded claim 
is no longer possible.  As well, it is evident that the RO 
has not been afforded the initial opportunity of determining 
whether the notice and other development actions required by 
the VCAA have been attempted or completed.  As a result, the 
veteran he may not have been fully informed of the 
requirements of the claims advanced and, as a result, he may 
have been denied the opportunity to submit all applicable 
evidence or formulate appropriate argument on appeal to the 
Board.  It thus would be potentially prejudicial to the 
veteran were the Board to proceed to issue a merits-based 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

Based on the foregoing, it is determined that additional 
development is needed for compliance with the VA's duty-to-
assist obligation.  Accordingly, this matter is REMANDED to 
the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
are completed with respect to the issues 
on appeal.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claims to reopen for service 
connection for generalized body aches, 
generalized joint pain, fatigue, and 
numbness of both arms, all as chronic 
disabilities resulting from an 
undiagnosed illness, including evidence 
of treatment, non-medical indicators of 
the existence of such conditions (for 
example, documentation of time lost from 
work, evidence affirming changes in the 
veteran's physical abilities, etc.), 
and/or lay statements by family members 
or others.  The RO should also advise the 
veteran of his right to submit any 
additional argument and/or evidence in 
support of those claims.  Such evidence 
may be of a lay or medical variety, 
including but not limited to copies of 
service medical or personnel records he 
may hold in his possession; statements 
from service medical personnel; "buddy" 
certificates or affidavits from fellow 
service persons; employment or retirement 
physical examinations; medical evidence 
from hospitals, clinics, and private 
physicians by which or by whom the 
veteran may have been treated; letters 
written during service; photographs; 
pharmacy prescription records; or 
insurance examinations.  

3.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated him for generalized body aches, 
generalized joint pain, fatigue, and 
numbness of both arms prior to, during, 
and after his discharge from military 
service.  The approximate dates of any 
such evaluation or treatment should also 
be provided, to the extent possible.  

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
copies of the evaluation and treatment 
records not already on file from those 
medical professionals or institutions 
referenced in connection with the 
aforementioned request.  Any and all VA 
treatment records must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  Such 
records, once obtained, must then be 
added to the claims folder.  

4.  Upon the completion of the foregoing 
development, the RO should readjudicate 
the question of whether new and material 
evidence has been presented to reopen the 
veteran's previously denied claims of 
entitlement to service connection for 
generalized body aches, generalized joint 
pain, fatigue, and numbness of both arms, 
all as chronic disabilities resulting 
from an undiagnosed illness, on the basis 
of all the evidence on file and all 
governing legal authority, including the 
VCAA.  In the event that new and material 
evidence is found to have been submitted 
to reopen the claims, then the RO should 
initiate those actions in the indented 
paragraphs which follow.  If new and 
material evidence is not found to have 
been presented, the veteran and his 
representative should be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.  

5.  In the event that new and material 
evidence is found by the RO to have been 
submitted to reopen the veteran's claims, 
the veteran is to be afforded a VA 
medical examination in order to ascertain 
the nature and etiology of his claimed 
generalized body aches, generalized joint 
pain, fatigue, and numbness of both arms, 
all as chronic disabilities resulting 
from an undiagnosed illness.  The 
veteran's claims folder in its entirety, 
including a copy of this remand, is to be 
furnished to the examiner prior to any 
evaluation of the veteran for use in the 
study of this case.  Such examination is 
to include a review of the veteran's 
history and current complaints, as well 
as a comprehensive clinical evaluation.  
Any indicated diagnostic studies must 
also be accomplished if deemed warranted 
by the examiner.  All diagnoses to the 
extent that any are shown are then to be 
set forth.

Specific responses are requested to the 
following:

(a)  The examiner should note 
and detail all reported 
symptoms and should provide 
details about the onset, 
frequency, duration, and 
severity of all complaints and 
indicate what precipitates and 
what relieves these complaints.  
In addition, the examiner 
should take a work history of 
the veteran and determine time 
lost from work due to said 
symptoms, any interference with 
employment, and if special 
concessions are made to the 
veteran by his employer due to 
said symptoms.

(b)  The examiner should 
determine if there are any 
objective medical indications 
that the veteran is suffering 
from said symptoms. 

(c)  The examiner should 
specifically determine if the 
veteran's symptomatology is due 
to a known diagnostic entity.  
If not, the examiner should 
specifically state whether 
he/she is unable to ascribe a 
diagnosis.  Symptom-based 
"diagnoses" are not 
considered as diagnosed 
conditions for compensation 
purposes. 

(d)  If the manifestations of 
the symptomatology cannot be 
attributed to a diagnosed 
illness, the examiner should be 
asked to determine if there is 
affirmative evidence that the 
undiagnosed illness was not 
incurred during active service 
during the Gulf War, or that 
the undiagnosed illness was 
caused by a supervening 
condition or event that 
occurred between the veteran's 
most recent departure from 
service during the Gulf War or 
any other cause.

(e)  Specialist examinations 
should be conducted if 
indicated.  All opinions 
expressed should be supported 
by reference to pertinent 
evidence.

The examiner is also asked to offer a 
professional opinion, with full 
supporting rationale, as to the 
following:  

Whether it is at least as 
likely as not that generalized 
body aches, generalized joint 
pain, fatigue, and/or numbness 
of both arms are the result an 
undiagnosed illness originating 
during the veteran's period of 
military service, inclusive of 
service in Southwest Asia 
during Desert Shield/Storm?  

Use by the examiner of the 
italicized standard of proof in 
formulating a response is 
requested.  

6.  Thereafter, the RO should review the 
examination report.  If it is not in 
complete compliance with the instructions 
provided above, appropriate action should 
be taken to return such examination for 
any and all needed action.  

7.  Lastly, and only if the examination 
requested above was required, the RO 
should then adjudicate the merits of the 
veteran's reopened claims for service 
connection, based on all the evidence on 
file and all governing legal authority, 
including the VCAA and all pertinent case 
law.  If the benefits sought on appeal 
are not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.  

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claims in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, these claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.   



		
	Brian J. Milmoe
	Acting Member, Board of Veterans' 
Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


